EXHIBIT 10.2

Description of Non-Employee Director Compensation Program

Regional Management Corp. (the “Company”) maintains a non-employee director
compensation program pursuant to which, effective May 21, 2020:

 

  •  

each non-employee director receives an annual cash retainer of $70,000 payable
in quarterly installments ($95,000 in the case of the chair or lead independent
director of the Board of Directors);

 

  •  

each member of the Audit Committee, Compensation Committee, Corporate Governance
and Nominating Committee, and Risk Committee receives an additional annual cash
retainer of $8,750 payable in quarterly installments ($17,500 in the case of the
chair of each committee);

 

  •  

each non-employee director receives on an annual basis shares of restricted
common stock of the Company with a value equal to $90,000 ($115,000 in the case
of the chair or lead independent director of the Board of Directors); and

 

  •  

each member of the Audit Committee, Compensation Committee, Corporate Governance
and Nominating Committee, and Risk Committee receives on an annual basis
additional shares of restricted common stock of the Company with a value equal
to $8,750 ($17,500 in the case of the chair of each committee).

The restricted stock awards are granted on the fifth business day following the
date of the annual stockholders’ meeting at which directors are elected. The
number of shares subject to each restricted stock award is determined by
dividing the value of the award by the closing price per share of common stock
on the grant date. Notwithstanding the foregoing, the number of shares subject
to each restricted stock award granted in 2020 will be determined by dividing
the value of the award by the weighted average of the price per share of common
stock on the 25 days immediately preceding the date of grant. The restricted
stock award vests and becomes non-forfeitable as to 100% of the underlying
shares on the earlier of the first anniversary of the grant date or the date of
the next annual stockholders’ meeting, subject to the director’s continued
service from the grant date until the vesting date, or upon the earlier
occurrence of the director’s termination of service as a director by reason of
death or disability or upon a change in control of the Company. In the event of
the director’s termination of service for any other reason, the director
forfeits the restricted stock award immediately. The restricted stock award is
subject to the terms and conditions of the Regional Management Corp. 2015
Long-Term Incentive Plan, as amended and restated, and a restricted stock award
agreement, the form of which was previously approved by the Compensation
Committee and the Board of Directors and filed with the Securities and Exchange
Commission.

Non-employee directors are entitled to reimbursement for (i) travel and other
out-of-pocket expenses incidental to attending Board meetings and other
Board-related business events and (ii) reasonable expenses relating to director
education.